DETAILED ACTION
Notice to Applicant
Claims 1-6, 10, and 12-19 are pending and are examined herein. This is the first action on the merits.
Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  the phrase “to enable the battery pack and the electric tool to be locked connection or released” appears to be a typo missing words. The Office has interpreted the phrase to be something like “to enable the battery pack and the electric tool to be in locked connection or released.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim limitation “a locking apparatus capable of driving the battery pack and the electric tool to be locked ” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “capable of” coupled with functional language “driving the battery pack and the electric tool” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-6, 10, and 12-19 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a locking/unlocking button.  
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2010/0092850 to Ueda et al.) in view of Kim (US 2015/0064539 to Kim et al.) and Hayashi (US Patent No. 8,563,163 to Hayashi et al.).
	Regarding Claim 1, Ueda teaches:
a battery pack detachably attached to an electrical provided with housing terminals 25 (Figs. 1-3 and 7, para 0087)
a battery pack cover 17a and a battery pack base 17b that are joined together (Fig. 7, para 0088)
a cell group with cylindrical cells connected to the housing terminals (e.g. para 0076)
a battery terminal connector, electrically connected to the cell group, comprising battery pack terminals connectable to the housing terminals, by necessity, and a terminal base on the circuit board 19 (Fig. 7, para 0090)
a mounting cavity defined in the battery pack housing, accommodating the cell group and the battery terminal connector(s) and formed with a socket 30 for inserting the housing to be electrically connected to the battery pack terminals (Fig. 7, para 0089)
a locking apparatus or button capable of latching and unlatching the battery ack to the tool (Fig. 7, para 0094)
a seal member 24 blocking a passage from the socket to the cell group is disposed inside the mounting cavity (Fig. 7, para 0096)
wherein the locking apparatus button is mounted on the battery pack housing (Fig. 7)

    PNG
    media_image1.png
    857
    507
    media_image1.png
    Greyscale

	Ueda does not explicitly teach:
the battery pack comprises a battery packing housing seal blocking communication between the outside and the mounting cavity and the battery pack housing seal member is disposed at a joint between the battery pack cover and the battery pack base
the locking apparatus Is isolated outside the mounting cavity
	While Ueda does not explicitly teach a housing seal member, such housing seal members were known in the art for forming hermetic seals. Kim, for example teaches a battery pack housing base and a cover, wherein the edge joining the two is provided with a sealing member (Figs. 4-5, paras 0054-0065, etc.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a battery pack cover and base seal in order to prevent water and other contaminants from entering the housing. 
	Furthermore, while Ueda does not explicitly teach a locking apparatus isolated outside the mounting cavity, other button configurations were known and substitutable for the button complex taught in Ueda. Hayashi, for example, teaches a similar battery pack with a hook accommodation chamber partitioned from the cell mounting cavity (abstract). It would have been obvious to one of ordinary skill in the art to provide a partitioned button complex like that taught in Hayashi with the motivation to ensure a waterproof hermetic seal in combination with the other elements of the modified battery pack.
	Regarding Claim 2, Ueda teaches:
wherein the seal member is tightly pressed between the socket and the terminal base (para 0096)
	Regarding Claim 3, Ueda teaches:
wherein a thickness of the seal member in a free state is greater than a gap between the terminal base and the socket (para 0096, see discussion of the “elastic” nature of the sealing member forming a tight seal)
	Regarding Claim 4, Ueda teaches:
wherein the socket is attached with the seal member, the seal member attached to the socket is disposed on an inner wall of the battery pack, the seal member is provided with multiple through holes, and the through holes do not prevent the seal member from isolating the socket from the cell group for the housing terminal to pass through (Fig. 7)
	Regarding Claim 5, Ueda teaches:
wherein the seal member and the battery terminal connector located in the mounting cavity are “disposed opposite each other” in the broadest reasonable interpretation of this phrase (Fig. 7)
	Regarding Claim 10, Ueda does not explicitly teach:
a button detachably mounted on the cover movable relative to the battery pack for locking and unlocking, the battery pack housing with a retaining cavity that is concave in an outer surface of the battery pack housing and at least partially surrounding the lock apparatus and forming a space to move, the retaining cavity and the mounting cavity not being in communication with each other
	Hayashi, however, teaches such a button with a separate retaining cavity having a concave surface for the button to move. It would have been obvious to one of ordinary skill in the art to provide a partitioned button complex like that taught in Hayashi with the motivation to ensure a waterproof hermetic seal in combination with the other elements of the modified battery pack.
	Regarding Claim 12, Ueda does not explicitly teach:
an isolation member detachably connected to the battery pack housing with an isolation seal structure located between the isolation member and the housing, the isolation member being concavely provided with a retaining cavity for the button
	Hayashi, however, provides a detachable isolation structure 60 that is concavely shaped for the button and which forms a seal with the housing. It would have been obvious in view of Kim to provide a seal gasket/member to form a hermetic seal for any joining surfaces on the battery pack (see Figs. column 6). It would have been obvious to one of ordinary skill in the art to provide a partitioned button complex like that taught in Hayashi with the motivation to ensure a waterproof hermetic seal in combination with the other elements of the modified battery pack.
	Regarding Claim 13¸Ueda teaches:
an electric tool detachably connected to the battery pack comprising a housing, a tool terminal connector, and a functional member driven by a motor (Figs. 1-3)
	Regarding Claim 18, Ueda teaches:
an arbitrarily configurable voltage (para 0076)
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 19, Ueda teaches:
an electric tool detachably connected to the battery pack comprising a housing, a tool terminal connector, and a functional member driven by a motor (Figs. 1-3)
a battery pack detachably attached to an electrical provided with housing terminals 25 (Figs. 1-3 and 7, para 0087)
a battery pack cover 17a and a battery pack base 17b that are joined together (Fig. 7, para 0088)
a cell group with cylindrical cells connected to the housing terminals (e.g. para 0076)
a battery terminal connector, electrically connected to the cell group, comprising battery pack terminals connectable to the housing terminals, by necessity, and a terminal base on the circuit board 19 (Fig. 7, para 0090)
a mounting cavity defined in the battery pack housing, accommodating the cell group and the battery terminal connector(s) and formed with a socket 30 for inserting the housing to be electrically connected to the battery pack terminals (Fig. 7, para 0089)
a locking apparatus or button capable of latching and unlatching the battery ack to the tool (Fig. 7, para 0094)
a seal member 24 blocking a passage from the socket to the cell group is disposed inside the mounting cavity (Fig. 7, para 0096)
wherein the locking apparatus button is mounted on the battery pack housing (Fig. 7)
	Ueda does not explicitly teach:
the battery pack comprises a battery packing housing seal blocking communication between the outside and the mounting cavity and the battery pack housing seal member is disposed at a joint between the battery pack cover and the battery pack base
the locking apparatus Is isolated outside the mounting cavity
	While Ueda does not explicitly teach a housing seal member, such housing seal members were known in the art for forming hermetic seals. Kim, for example teaches a battery pack housing base and a cover, wherein the edge joining the two is provided with a sealing member (Figs. 4-5, paras 0054-0065, etc.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a battery pack cover and base seal in order to prevent water and other contaminants from entering the housing. 
	Furthermore, while Ueda does not explicitly teach a locking apparatus isolated outside the mounting cavity, other button configurations were known and substitutable for the button complex taught in Ueda. Hayashi, for example, teaches a similar battery pack with a hook accommodation chamber partitioned from the cell mounting cavity (abstract). It would have been obvious to one of ordinary skill in the art to provide a partitioned button complex like that taught in Hayashi with the motivation to ensure a waterproof hermetic seal in combination with the other elements of the modified battery pack.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2010/0092850 to Ueda et al.) in view of Kim (US 2015/0064539 to Kim et al.) and Hayashi (US Patent No. 8,563,163 to Hayashi et al.), in further view of Sperl (US 2019/0237716 to Sperl et al.).
	Regarding Claim 6, Ueda teaches:
wherein the seal member is sealed between an inner wall of the battery pack and the terminal base (Fig. 7)
	Ueda does not explicitly teach:
wherein the terminal base is constructed to be a waterproof box body provided in a direction facing the socket with an opening for the housing terminals to pass through, and the seal member is sealed between an inner wall of the battery pack and the waterproof boxy body to close an assembly gap between the box body and the inner wall of the battery pack 
	Sperl, however, from the same field of invention, regarding a battery pack, teaches a battery pack with a socket (Figs. 2, 3, and 5) wherein the terminal base forms a box (Figs. 2 and 3) showing darkly covered cross section of a “box” around the terminals, and through which the terminals pass through, wherein the box forms a seal between the box and the rest of the housing (Fig. 3). 

    PNG
    media_image2.png
    638
    733
    media_image2.png
    Greyscale

Previously cited Kim renders obvious a seal structure around any portions of joining housings. The seal in Ueda also forms a seal. It would have been obvious to form a seal member that hermetically seals assembly gaps between joint surfaces of a housing in order to keep out water and contaminants. See e.g. US 2015/0214520 to further evidence of ordinary skill in the art showing a seal around a socket (Fig. 6 and 14). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2010/0092850 to Ueda et al.) in view of Kim (US 2015/0064539 to Kim et al.) and Hayashi (US Patent No. 8,563,163 to Hayashi et al.), in further view of Reale (US 2016/0151799 to Reale).
	Regarding Claims 14-17, Ueda does not explicitly teach:
wherein the tool is a high-pressure cleaner with a handle and an angled body, a water inlet, and a water outlet
the body disposed at one end of the handle and the battery pack at the other end of the handle
wherein the functional member comprises a pump driven by the motor to discharge water
a working water pressure between 0.3 MPa and 5 MPa
	Reale, however, teaches a pressure washer with an angled body, water inlet, outlet, and battery pack in the handle, with a pump (para 0008) and operating at conventional “high pressures” understood within the art to be over 0.3 MPa. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0114998
US 2019/0067655

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723